DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-6 and 9-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,488,172 (Wenning) in view of US 2017/0325634 A1 (Cai).
With respect to claim 1: Wenning discloses a method of making a vacuum insulated cabinet for a refrigerator comprising: welding sheet metal (“a stainless steel plate or a corrosion-protected steel plate” @ Col. 5 line 4) to form an external wrapper (Col. 5 lines 1-20), the external wrapper (outer tubular element 19 and cover 21) including an interior and welded areas (at least the areas of ends 20, potentially also at the vacuum-tight overlap joint between tubular element 19 and cover 21) with an outboard-facing side and an inboard-facing side (Fig. 1); welding sheet metal (“a stainless steel plate or a corrosion-protected steel plate” @ Col. 4 lines 42-43 and/or “corrosion-protected steel sheet or a stainless steel plate” @ Col. 4 line 50) to form a first liner (inner lining/shell 12 and cover 15) configured to be disposed within the interior of the external wrapper (Fig. 1 and Col. 4 line 33 to Col. 5 line 8), the first liner including welded areas (areas of ends 14 and the welded overlap joint between shell 12 and cover 15) with an outboard-facing side and an inboard-facing side (Fig. 1); and disposing the first liner within the interior of the external wrapper, leaving a space between the first liner and the external wrapper (Fig. 1 and Cols. 5-6).
Cai’s invention is to vacuum vessels such as refrigerators and freezers, which encompasses Wenning’s vacuum-insulated refrigerator. Cai [0009]-[0020] teach that vacuum vessels that use coupling member(s), a single sealant layer, and/or without at 
Cai’s solution is using two sealing layers (not just one), to thereby ensure the vacuum state of the vacuum vessel. Cai Figs. 1-2 show a vacuum vessel with a metal shell 102 and liner 104 that are attached together at an interface 111/211 to form a vacuum cavity therebetween. The interface 111/211 must remain sealed air/vacuum tight, in order to maintain the vacuum in the vacuum cavity. Cai Figs. 3-6 show various embodiments of the interface 311/411/511/611, using a first sealant layer 322/422/522/622 and a second sealing layer 324/424/524/624 to maintain the vacuum inside the vacuum space. 
In Figs. 3-6, the first sealant layer 322/422/522/622 is applied at a locking interface 325/425/525-1/625. In Figs. 3-4 and 6, the second sealant layer 324/424/624 is applied at a non-locking interface 326/426/626. In Fig. 5, the second sealant layer 524 is applied at a locking interface 525-R. 
In Fig. 3, the first sealant layer 322 and locking interface 325 are behind the second sealant layer 324 and non-locking interface 326. In Figs. 4 and 6, the first sealant layer 422/622 and locking interface 425/625 are in front of the second sealant layer 424/624 and non-locking interface 426/626. In Fig. 5, the first sealant layer 522 is behind the second sealant layer 524.

Cai [0038] states that the first sealant layer and the second sealant layer may comprise a sealant, an adhesive, a sealing tape, or combinations thereof. Examples of sealants include, but are not limited to, silicon sealants. Examples of adhesives include, but are not limited to, epoxy adhesives. Examples of sealing tape include, but are not limited to, aluminum and/or copper sealing tapes. 
Cai [0039] states that the first and second sealant layers can be the same or different materials (IE - sealant, adhesive, tape, or a combination). In a number of embodiment, the second sealant layer can be formed by a suitable process, such as metal welding, plastic welding, heat sealing, hot stamping, and/or vibration welding, among other possibilities. 
Cai [0041] states that while Fig. 3 shows the second sealant later 324 at the non-locking interface 326, the second sealant layer 324 may be positioned at a locking interface (e.g., locking interface 325 of Fig. 3), or second sealant layer 324 may be positioned at another location that is in, partially in, or surrounding the interface 311. This means that the two sealing layers 322 and 324 can occupy the same location.
Cai [0043] states that the orientation and total number of interfaces (e.g., a total number of locking interfaces and/or a total number of non-locking interfaces having a respective sealant layer associated therewith) may be varied. 

Wenning’s weld connection is a single sealing layer, using Cai’s terminology. According to Cai’s disclosure, the single sealing layer (weld) in Wenning may result in Wenning’s vacuum vessel being ineffective (e.g., not able to achieve and/or maintain desired vacuum state) and/or costly (e.g., difficult to manufacture), among other difficulties. Cai’s solution to these drawbacks is to provide a second sealing layer, in addition to the first sealing layer (weld) of Wenning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Cai’s sealant, adhesive, tape, or a combination thereof at the welds of Wenning’s vacuum-insulated refrigerator, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. 
One would be motivated to add Cai’s sealant, adhesive, tape, or a combination thereof at the welds of Wenning because the sealant, adhesive, tape, or a combination thereof ensures the vacuum between Wenning’s refrigerator walls is maintained, by ensuring an air (vacuum) tight seal at the welds. Based on Cai’s disclosure, such a modification precludes Wenning’s vacuum vessel from being ineffective (e.g., not able to achieve and/or maintain desired vacuum state) and/or costly (e.g., difficult to manufacture), among other difficulties.
Such a modification makes obvious the two “applying an adhesive…” method steps in claim 1. 
With respect to claim 11: By making the same combinations/modifications as in the rejection of claim 1 above, Wenning in view of Cai makes obvious a vacuum insulated cabinet for a refrigerator comprising: an external wrapper (Wenning’s outer tubular element 19 and cover 21) forming an interior, the external wrapper comprising sheet metal (“a stainless steel plate or a corrosion-protected steel plate” @ Wenning Col. 5 line 4) including welded areas (at least the areas of ends 20, potentially also at the vacuum-tight overlap joint between tubular element 19 and cover 21), the welded areas having an outboard-facing side and an inboard-facing side (Wenning Fig. 1), and an adhesive (Cai’s sealant layer) covering at least one of the outboard-facing side and the inboard-facing side of the welded areas; a first liner (Wenning’s inner shell 12 and cover 15) disposed within the interior of the external wrapper, the first liner comprising sheet metal (“a stainless steel plate or a corrosion-protected steel plate” @ Wenning Col. 4 lines 42-43 and/or “corrosion-protected steel sheet or a stainless steel plate” @ Wenning Col. 4 line 50) including welded areas (areas of ends 14 and the welded overlap joint between shell 12 and cover 15), the welded areas having an outboard-facing side and an inboard-facing side, and an adhesive (Cai’s sealant layer) covering at least one of the outboard-facing side and the inboard-facing side of the welded areas; a space between the first liner and the external wrapper (Wenning Fig. 1); and a vacuum insulated core (Wenning’s thermal insulation material 18 and thermal insulation element 24) disposed within in the space.
With respect to claims 2 and 12: Wenning and Cai both show single-chamber housings (refrigerators). 
The Office Action dated 09 August 2021 stated:  
OFFICIAL NOTICE is taken that it is known in the refrigerator appliance art to have a refrigerator appliance (housing) that encloses a refrigerator compartment and a freezer compartment, with some form of a wall or partition separating the two compartments. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a second liner (a second of Wenning’s inner shell 12) according to Wenning’s construction, and to put Cai’s sealant/adhesive/tape/combination thereof on the welds, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
IE - it is obvious to form a refrigerator appliance having two chambers (liners) according to the method disclosed by the combination of Wenning and Cai, in order to form a common two-chamber refrigerator appliance that maintains vacuum insulation therein. 
In the combination, the claimed space between the second liner and the external wrapper is the vacuum space. In the combination, the claimed space between the two liners is comprised in the partition or wall that separates the two compartments/chambers. 
The applicant did not traverse the assertion of official notice. As such, the statement is taken to be admitted prior art because the applicant failed to traverse the examiner’s assertion of official notice. See MPEP 2144.03.
With respect to claims 3-4 and 13-14: Cai [0035] states that both the first and second sealant layers can be invisible from outside the vacuum vessel, thereby forming an “invisible seal”. Such embodiments may use a sealant and/or adhesive. Cai [0035] further states that in some embodiments, such as those employing a sealing tape, a portion of the seal may be visible from a perspective of an observer located outside of the vacuum vessel.

See Wenning Fig. 1. Based on Cai [0035], when applying Cai’s seal to Wenning, it is obvious for a portion of the seal to be visible on the side the weld that connects ends 20 of the outer tubular element 19. Such a portion of the seal makes obvious the claim recitations to the “outboard-facing side of the welded areas of the external wrapper”.
With respect to claims 5-6 and 15-16: Cai [0038] states that the first sealant layer and the second sealant layer may comprise a sealant, an adhesive, a sealing tape, or combinations thereof. Examples of sealants include, but are not limited to, silicon sealants. Examples of adhesives include, but are not limited to, epoxy adhesives. Examples of sealing tape include, but are not limited to, aluminum and/or copper sealing tapes. 
In the combination, it is obvious to have “an adhesive” and “a second adhesive, different than the adhesive” as claimed by applying a combination of sealant, adhesive, and sealing tape at the welds of Wenning. 
Regarding relying on Cai’s sealant and/or sealing tape as “an adhesive” and/or “a second adhesive” as claimed, silicon sealants and/or sealing tapes adhere to an item, and may adhere two or more items together. As such, the sealant and/or sealing tape of Cai is/are interpreted as “an adhesive” and/or “a second adhesive” as claimed. 
With respect to claims 17-18: In that each of Cai’s sealant layers is formed of a sealant, adhesive, tape, or a combination thereof (physical structure), each sealant layer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the sealant layer define a thickness between 0.05 inches and 1.5 inches (1.27 mm to 38.1 mm). 
The sealant layer having some degree of thickness makes obvious the 0.05 inches/1.27 mm, because that is a very small thickness. It is obvious that a tape, silicon sealant, epoxy adhesive, or some combination thereof would be 1.27 mm or greater in thickness. 
One would not want the sealant layer to be too thick, particularly when disposed inside the vacuum cavity, because the sealant would occupy space that could be filled with insulation material. If the sealant layer is applied on the outboard side of the external wrapper or liners, the layer would project from the exterior of the external wrapper, or would project into the interior compartment. This makes obvious keeping the sealant layer 1.5 inches thick at a maximum.  
With respect to claims 9-10 and 19-20: Cai [0038] states that the first sealant layer and the second sealant layer may comprise a sealant, an adhesive, a sealing tape, or combinations thereof. Examples of sealants include, but are not limited to, silicon sealants. Examples of adhesives include, but are not limited to, epoxy adhesives. Examples of sealing tape include, but are not limited to, aluminum and/or copper sealing tapes. 
With respect to claim 21: By making the same combinations/modifications as in the rejections above, Wenning in view of Cai makes obvious a vacuum insulated cabinet 
With respect to claim 22: Cai [0035] states that both the first and second sealant layers can be invisible from outside the vacuum vessel, thereby forming an “invisible seal”. Such embodiments may use a sealant and/or adhesive. Cai [0035] further states that in some embodiments, such as those employing a sealing tape, a portion of the seal may be visible from a perspective of an observer located outside of the vacuum vessel.
See Wenning Fig. 1. Based on Cai [0035], when applying Cai’s seal to Wenning, it is obvious for a portion to the seal to be visible on the side of the weld that connects 
See Wenning Fig. 1. Based on Cai [0035], when applying Cai’s seal to Wenning, it is obvious for a portion of the seal to be visible on the side the weld that connects ends 20 of the outer tubular element 19. Such a portion of the seal is “facing outward away from the space separating the inner liner and the external wrapper” as claimed.
Response to Arguments
Applicant's arguments filed 06 October 2021 have been fully considered but they are not persuasive.
Regarding the Applicant’s first argument, on pages 11-12 dated 06 October 2021, the idea that Wenning teaches that the welding of housing 12 and tubular element 19 are “vacuum-tight” does not lead one away from the combination with Cai. The combination of Wenning and Cai renders obvious the invention as claimed. 
Regarding the idea that Wenning does not identify the same problem as identified by the Applicant also does not lead one away from the combination of Wenning and Cai. 
This is supported by Cai’s disclosure that vacuum vessels that use a single sealing layer - which is what Wenning discloses - may be ineffective (e.g., not able to achieve and/or maintain desired vacuum state) and/or costly (e.g., difficult to manufacture), among other difficulties. Therefore, Cai provides the reason for improving upon the welds of Wenning. Cai’s disclosure that a single sealing layer may not be able to maintain a desired vacuum state is the same as or is very similar to the problem identified by the Applicant. 

The Examiner respectfully disagrees. The disclosure of Wenning amounts to nothing even approaching or analogous to teaching away. A reference teaches away from a claimed invention or a proposed modification if “a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.” In re Kubin, 561 F.3d 1351, 1357 (Fed. Cir. 2009) (citing In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994)). Prior art does not teach away from claimed subject matter merely by disclosing a different solution to a similar problem unless the prior art also criticizes, discredits, or otherwise discourages the solution claimed. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). Applicant has not cited, nor does the examiner’s review reveal, any discouragement in the cited references from using, or criticism of, using a seal at the welds of Wenning. The Applicant obfuscates “does not have” with “teaches away”. 
The Applicant’s second argument, on pages 12-13, is that of impermissible hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Regarding the Applicant’s third argument, on pages 13-15, the examiner respectfully disagrees that Cai fails to provide motivation to improve upon Wenning’s welds. Cai’s disclosure is drawn specifically to improving upon vacuum vessels that Wenning’s - those that have only a single sealing layer, such as a weld or adhesive. Wenning’s single sealing layer is a weld.
The Applicant’s assertion that Cai does not place an adhesive over welded areas is not supported by the disclosure of Cai. As noted by the Applicant, Cai discloses sealing an interface between an inner liner and an external wrapper. The interface is sealed using a first sealant layer and a second sealant layer, as shown in Cai Figs. 3-6 (Cai [0036]-[0044]). The first sealant layer can be an adhesive, and the second sealant layer can be a weld (Cai [0038]-[0039]). The two sealant layers can occupy the same location (Cai [0041]). 
The Applicant’s arguments on pages 13-15 are confusing. On page 13, the Applicant explains that Cai discloses the outer shell 102 has a continuous surface layer 105, and the inner liner 104 has a continuous surface layer 108. The Applicant, on page 
Regarding Applicant’s fourth argument, on pages 15-16, that Cai does not teach putting adhesive or sealant over a weld, Cai [0038]-[0039] discloses the first sealant layer being a sealant, an adhesive, a sealing tape, or a combination thereof. Examples of sealants include silicon. Examples of adhesives include epoxy. Examples of sealing tape include aluminum and/or copper sealing tape. Cai [0038]-[0039] discloses the second sealant layer can be metal, plastic, and/or vibration welding. Cai [0041] teaches both the first and second sealant layers can be located at a locking interface.
Cai’s disclosure encompasses having both a weld and an adhesive, such as epoxy, at a locking interface. There are only two, finite options for the order in which the sealant layers are applied. Either the first sealant layer is applied first and the second sealant layer is applied second, or vice-versa. The finite, limited number of options for applying the two layers makes obvious having the adhesive applied over the weld. 
Further, a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. A person of ordinary skill, having creativity and not being an automaton, would recognize that applying the adhesive/epoxy before welding may compromise the sealing ability of the epoxy. One of ordinary skill in the art, recognizing the nature of adhesive and welding, would find obvious first welding the interface, and 
The Applicant’s fifth argument, on page 16, defies the disclosure of Cai. Cai’s disclosure specifically identifies having only a single sealing layer, which can include a weld, to be a drawback. Cai specifically uses two sealing layers to avoid the drawback. Cai discloses using adhesive and welding as the two sealing layers. This provides the motivation to modify Wenning as set forth in the rejections.
The Applicant’s arguments regarding claims 3-4 and 13-14 are not persuasive, because Cai [0035] teaches having a portion of the seal, such as the sealing tape, visible to a user. This makes obvious the claimed configuration.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637